Exhibit 10.3
 
THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS WARRANT UNDER SUCH ACT AND
REGISTRATION OR QUALIFICATION UNDER ANY AND ALL APPLICABLE STATE SECURITIES LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED.
 
NORTH BAY RESOURCES INC.
WARRANT TO PURCHASE COMMON STOCK
 
No. WA -___
Warrant to Purchase
Warrant Issue Date
 
Shares of Common Stock
          12/29/11          
 
(subject to adjustment)
 

 
THIS CERTIFIES THAT, for value received, the Holder identified below is
entitled, subject to the terms and conditions of this Warrant, to purchase from
North Bay Resources, Inc. a Delaware corporation, (the “Company”) up to the
number of fully paid, non-assessable shares (the “Warrant Shares”) of the Common
Stock of the Company set forth below, in whole or in part at any time and from
time to time on or after the date first above written (the “Warrant Issue Date”,
but not after 5:00 o’clock p.m. EST on the expiration date set forth below (the
“Warrant Expiration Date”), upon surrender hereof, at the principal office of
the Company referred to below, with the Notice of Exercise attached hereto duly
completed and executed, and simultaneous payment of the price below in the
Notice of Exercise in lawful money of the United States in cash or by check
acceptable to the Company.  The number of Warrant Shares for which this Warrant
is exercisable and the Warrant Exercise Price are subject to adjustment as
provided below.  The term “Warrant” as used herein shall include this Warrant
and any warrant(s) delivered in substitution or exchange, as provided herein.
 
Initial address of Holder:
402 West Broadway, Suite 400 San Diego, CA 92101
 
 
Number of Warrant Shares:
250,000
 
Exercise Price/Share:
$.115 per share
 
 
Warrant Expiration Date:
12/29/2016
 
At 5:00 p.m. local time of transfer agent.
 
Check  o  if rider of additional terms and conditions is attached.

 
 
 

--------------------------------------------------------------------------------

 
 
1.  Definitions.  The following words and terms as used in this Warrant shall
have the following meanings:
 
Except as otherwise specified herein, all references herein (A) to any person
other than the Company, shall be deemed to include such person’s successors and
assigns, (B) to the Company, shall be deemed to include the Company’s successors
and (C) to any applicable law defined or referred to herein, shall be deemed
references to such applicable law as the same may have been or may be amended or
supplemented from time to time.
 
When used in this Warrant, the words “herein,” “hereof,” and “hereunder,” and
words of similar import, shall refer to this Warrant as a whole and not to any
provision of this Warrant, and the words “Section,” “Schedule,” and “Exhibit”
shall refer to Sections of, and Schedules and Exhibits to, this Warrant unless
otherwise specified.
 
Whenever the context so requires the neuter gender includes the masculine or
feminine, and the singular number includes the plural, and vice versa.
 
2.  No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
 
3.  Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
4.  No stockholders rights until exercised.
 
(a) Warrant Holder is Not a Stockholder. The Holder shall not be entitled to
vote or receive dividends or be deemed the holder of Common Stock or any other
securities of the Company that may at any time be issuable on the exercise
hereof for any purpose, nor shall anything contained herein be construed to
confer upon the Holder, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised as provided herein.
 
(b) Rights Offering.  Notwithstanding the foregoing, in the event the Company
should offer to all the Company’s stockholders the right to purchase any
securities of the Company, then all of the Warrant Shares shall be deemed for
such purpose to be outstanding and owned by the Holder as of the subscription
date and the Holder shall be entitled to participate in such rights offering as
if it were a stockholder.
 
 
Page 2 of 7 pages, plus Notice of Exercise

--------------------------------------------------------------------------------

 
 
5.  Transfer of Warrant.
 
(a)  Warrant Register.  The Company will maintain a register (the “Warrant
Register”) containing the name and address of the Holder of the Warrant any and
any permitted transferee.  The Holder may change his address as shown on the
Warrant Register by written notice to the Warrant Agent, named below, requesting
such change.  Any notice or written communication required or permitted to be
given to the Holder may be delivered or given by mail to such Holder as shown on
the Warrant Register and at the address shown on the Warrant Register.  Until
this Warrant is transferred on the Warrant Register of the Company, the Company
may treat the Holder as shown on the Warrant Register as the absolute owner of
this Warrant for all purposes, notwithstanding any notice to the contrary.
 
(b)  Warrant Agent.  The Company does hereby appoint its transfer agent as the
Warrant Agent for the purpose of maintaining the Warrant Register referred to in
Section 5(a) above, issuing the Warrant Shares, exchanging this Warrant,
replacing this Warrant, or any or all of the foregoing.  Thereafter, any such
re-registration, change of address, issuance, exchange, or replacement, as the
case may be, shall be made at the office of the Warrant Agent.
 
(c)  Transferability of Warrant.  THIS WARRANT MAY ONLY BE TRANSFERRED UPON
COMPLIANCE WITH THE TERMS OF SECTIONS 5 and 9(f) AND ALL APPLICABLE SECURITIES
LAWS.  Subject to the provisions of this Section 5, this Warrant or the Warrant
Shares may be transferred, in whole or in part, to any person or business
entity, by presentation of the Warrant or the Warrant Shares to the Company with
written instructions for such transfer; provided, however, that the Company
shall have the right to refuse to transfer any portion of this Warrant to any
person who directly competes with the Company or is affiliated with any such
competitor.  Upon such presentation for transfer, the Company or its Warrant
Agent shall promptly execute and deliver a new Warrant or Warrants in the form
hereof in the name of the assignee or assignees and in the denominations
specified in such instructions. The Holder or his transferee shall pay all
expenses in connection with the preparation, transfer, issuance and delivery of
Warrants under this Section 5.
 
(d)  Exchange of Warrant Upon a Transfer.  On surrender of this Warrant for
transfer or exchange, with valid transfer instructions properly endorsed, and
subject to the provisions of this Warrant with respect to compliance with
applicable federal and state securities laws (the “Securities Laws”), and with
the limitations on assignments and transfers contained in this Section 5, the
Company at the Holder’s expense shall issue to or on the order of the Holder a
new warrant or warrants of like tenor, in the name of the Holder or as the
Holder (on payment by the Holder of any applicable transfer taxes) may direct,
for the number of shares issuable upon exercise hereof, or a portion hereof.
 
(e)  Compliance With Securities Laws.
 
 
Page 3 of 7 pages, plus Notice of Exercise

--------------------------------------------------------------------------------

 
 
(i)  The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment and not with a view towards distribution or
resale, and that the Holder will not offer, sell or otherwise dispose of this
Warrant or any Warrant Shares except under circumstances that will not result in
a violation of the Securities Laws.  The Holder represents and warrants that he
understands and agrees that the Warrants and Warrant Shares are “restricted
securities”, as defined in Rule 144 under the Securities Act of 1933, as
amended, and are subject to a minimum holding period and other requirements that
must be satisfied before and in connection with the sale of the Warrants or the
Warrant Shares into the public securities market.  Upon exercise of this
Warrant, the Holder shall, if requested by the Company, confirm in writing, in a
form satisfactory to the Company, that the shares of Common Stock so purchased
are being acquired solely for the Holder’s own account and not as a nominee for
any other party, for investment, and not with a view toward distribution or
resale.  If such Holder cannot make such representations because they would be
factually incorrect, it shall be a condition to such Holder’s exercise of the
Warrant that the Company receive such other representations as shall be
reasonably necessary to assure the Company that the issuance of its securities
upon exercise of the Warrant shall not violate the United States’ or any state
securities laws.
 
(ii) The Company covenants and agrees that all Warrant Shares that may be issued
upon exercise of this Warrant will, upon issuance and payment therefore, be
legally and validly issued and outstanding, fully paid and nonassessable.  The
Company shall at all times reserve and keep available for issuance upon the
exercise of this Warrant such number of authorized but unissued shares of Common
Stock as will be sufficient to permit the exercise in full of this Warrant.
 
(iii)  All Warrant Shares issued upon exercise hereof shall be stamped or
imprinted with a legend in substantially the following form (in addition to any
legend required by state securities laws):
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THIS SECURITY UNDER SUCH
SECURITIES ACT AND REGISTRATION OR QUALIFICATION UNDER ANY AND ALL APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.
 
6.  Increase in Number of Shares of Authorized Stock.  The Company covenants
that during the term this Warrant is exercisable, the Company will, if
necessary, amend its Articles of Incorporation or otherwise take such necessary
action as to reserve sufficient reserves of shares of Common Stock for issuance
upon exercise of this Warrant.
 
7.  Amendments.
 
(a)  Any term of this Warrant may be amended and the observance of any term of
this Warrant may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and the Holder.
 
 
Page 4 of 7 pages, plus Notice of Exercise

--------------------------------------------------------------------------------

 
 
(b)  No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
8.  Adjustments.  The Exercise Price and the number of Warrant Shares
purchasable hereunder are subject to adjustment from time to time as follows:
 
(a)  Split, Subdivision or Combination of Shares.  If the Company at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired,
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination and the number of such securities for which this Warrant is
exercisable shall be proportionately increased in the case of a split or
subdivision or proportionately decreased in the case of a combination.
 
(b)  Reorganization, Reclassification, etc.  In case of any capital
reorganization, or of any reclassification of the capital stock, of the Company
(other than a change as a result of a split-up or combination) or in case of the
consolidation or merger of the Company with or into any other corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and which does not result in the Common Stock being changed into or
exchanged for stock or other securities or property of any other person), or of
the sale of the properties and assets of the Company as, or substantially as, an
entirety to any other corporation, this Warrant shall, after such capital
reorganization, reclassification of capital stock, consolidation, merger or
sale, entitle the Holder hereof to purchase the kind and number of shares of
stock or other securities or property of the Company, or of the corporation
resulting from such consolidation or surviving such merger or to which such sale
shall be made, as the case may be, to which the Holder hereof would have been
entitled if the Holder had held the Common Stock issuable upon the exercise
hereof immediately prior to such capital reorganization, reclassification of
capital stock, consolidation, merger or sale, and in any such case appropriate
provision shall be made with respect to the rights and interests of the Holder
of this warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustment of the Warrant Exercise Price and of the
number of Warrant Shares) shall thereafter be applicable, as nearly as may be in
relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise of the rights represented hereby.  The Company shall not
effect any such consolidation, merger or sale, unless prior to or simultaneously
with the consummation thereof the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument executed and mailed or
delivered to the Holder hereof at the address of such Holder appearing in the
Warrant Register, the obligation to deliver to such Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
Holder may be entitled to purchase.
 
 
Page 5 of 7 pages, plus Notice of Exercise

--------------------------------------------------------------------------------

 
 
(c)  Notice of Adjustment of Warrant Exercise Price.  Upon any adjustment of the
Warrant Exercise Price and the number of Warrant Shares, then the Company shall
give notice thereof to the registered Holder of this Warrant, which notice shall
state the Warrant Exercise Price in effect after such adjustment and the
increase, or decrease, if any, in the number of Warrant Shares purchasable at
the Warrant Exercise Price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.
 
9. Exercise of Warrant.  This Warrant may be exercised, in whole at any time or
in part from time to time, commencing prior to its expiration date by the Holder
by the surrender of this Warrant (with the Notice of Exercise form at the end
hereof duly executed) at the address set forth in Subsection 10(g) hereof,
together with proper payment of the aggregate Warrant Exercise Price, or the
proportionate part thereof if this Warrant is exercised in part. Unless
otherwise agreed in writing by both the Company and the Holder, at no time will
the Holder be allowed to exercise this Warrant or a portion of this Warrant that
would result in the Holder owning more than 9.99% of the common stock
outstanding of the Company. For purposes of beneficial ownership calculations
under Section 13d-3 of the 34 act, Holder will not be allowed to exercise this
Warrant or a portion of this Warrant, if within 60 days prior to exercise, such
exercise would result, or have resulted, in Holder owning more than 9.99% of the
common stock outstanding of the Company. Payment for Warrant Shares shall be
made by valid check payable to the order of the Company or by wire transfer of
funds. If this Warrant is exercised in part, this Warrant must be exercised for
a number of whole shares of the Common Stock, and the Holder is entitled to
receive a new Warrant covering the Warrant Shares which have not been exercised
and setting forth the proportionate part of the aggregate Warrant Price
applicable to such Warrant Shares. Upon such surrender of this Warrant, the
Company will (a) issue a certificate or certificates in the name of the Holder
for the largest number of whole shares of the Common Stock to which the Holder
shall be entitled and, if this Warrant is exercised in whole, in lieu of any
fractional share of the Common Stock to which the Holder shall be entitled, pay
to the Holder cash in an amount equal to the fair value of such fractional share
(determined in such reasonable manner as the Board of Directors of the Company
shall determine), and (b) deliver the other securities and properties receivable
upon the exercise of this Warrant, or the proportionate part thereof if this
Warrant is exercised in part, pursuant to the provisions of this Warrant.
 
10.  Miscellaneous.
 
(a)  Governing Law.  The internal laws of the State of Delaware (irrespective of
its choice of law principles) will govern the validity of this Warrant, the
construction of its terms, and the interpretation and enforcement of the rights
and duties of the parties hereto.
 
(b)  Business Day.  In the event the Expiration Date of this Warrant falls on a
Saturday, Sunday or nationally recognized holiday, then the Holder shall have
until the next business day to exercise this Warrant.
 
 
Page 6 of 7 pages, plus Notice of Exercise

--------------------------------------------------------------------------------

 
 
(c)  Severability.  If any provision of this Warrant is for any reason and to
any extent held to be invalid or unenforceable, the remainder of this Warrant
shall remain in full force and effect and shall be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Warrant with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of the void or unenforceable provision.
 
(d)  No Waiver.  The failure of any party to enforce any of the provisions
hereof will not be construed to be a waiver of the right of such party
thereafter to enforce such provisions.
 
(e)  Successors.  The terms and conditions of this Warrant shall apply to and
bind the heirs, successors, legal representatives and assigns of the parties.
 
(f)  Assignment.  This Warrant, and any right or obligation under this Warrant,
may not be assigned or otherwise transferred by the Holder without the prior
written consent of the Company.
 
(g)  Notice.  All notices and other communications under this Warrant shall be
in writing and (i) if given to the Company or the transfer agent, sent by
registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or (ii) if given to the Holder, sent by first class mail,
postage prepaid, in each case, to the following address:
 
If to the Company:
 
North Bay Resources Inc.
 
2120 Bethel Road
 
Lansdale, PA 19446
     
If to the Holder:
 
The most recent address set forth on the
 
Warrant Register
 

 
The Company’s address shall automatically change, without notice the Holder, to
the address set forth in the Company’s most recent filing with the U.S.
Securities and Exchange Commission.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issue Date first above written.
 
North Bay Resources Inc.




By:   /s/ Perry Leopold                     
Perry Leopold, CEO
 
 
Page 7 of 7 pages, plus Notice of Exercise

--------------------------------------------------------------------------------

 
 
NOTICE OF WARRANT EXERCISE
 


 
TO:
NORTH BAY RESOURCES INC.

 
(1) The undersigned hereby elects to purchase _______ Warrant Shares of the
Company pursuant to the terms of the attached Convertible Promissory Note with
Tangiers Investors, LP dated December 29, 2011, and tenders herewith payment of
the exercise price in full, together with all applicable transfer taxes, if any.
 
(2) Payment shall take the form of certified check or bank wire, in lawful money
of the United States.
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
                                                                         
 
The Warrant Shares shall be delivered by physical delivery of a certificate to:
 
402 W. Broadway, Suite 400
San Diego, CA 92101
 
(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
[SIGNATURE OF HOLDER]
 

     
Name of Investing Entity:
  Tangiers Investors, LP 
 




     
Signature of Authorized Signatory of Investing Entity:
  
   




     
Name of Authorized Signatory:
  
   




     
Title of Authorized Signatory:
  
   




     
Date:
  
   





 